“-,-.
                                                                  a-.*    ,




     OFFlCEOF'IXEAlTORNEY      GENERAL    OFTEXM
                        AUSTIN




13owrable Georf:eH. Sheppard
Comptroller or Publlo Aooounte
;ustIn, Texae
Leer Sir:                  Opinion No. O-4061
                          Re:   Conetltutlonallty or ?enata
                                Bill NO. 97, Aot8 47th teela-
                                latura, Regular PeasIon.
          Your letter or ceptember 29, asks the opinion or
thla department upon the quentlon of whather Penate Bill
No. 97, Aote Regular %a111on 47th Lagielstura ia unoonstl-
tutional beoeuee passed in tiolatlon of the provlalon or
the Texas Constitution reading aa folldws:
          RAll bills for raising revenue ahall orl-
     ginate in the h‘ouseof Representatives, but the
     Fenate may emend or rejeot them aa other bllle."
     (Artlole III, Seotlon 33)
            The caption of Senate Bill No. 97 reads BEIfollowe:
           "An Aot amending Ceotlon 9 or Artiole  4 of
    Chapter 455 of the kots of the 3rd oalled seaaion
    of the 44th Legislature, aa amezvlmcl  by Tenets
    all1 No. 24, Chapter 5, Aota or the 46th Legla-
    latu~, so as to exempt lnatruamnts taken on be-
    half ot National Banking ~8oolatlona organized
    under the laws ot the United State8 and aa to
    notso,   or other obligationa taken by or on behalf
    or State   Benklng CO~pOratI0nll; ana deolarlng en
    emargonoy."
           Penete Bill No. 97 la not 8 blll ior raising revenue.
It 1s a bill whloh has ror ita sole and only purpose an amnd-
n:entto an Aot raising revenue, undertaking to exempt oertaln
instruments from the tax levied by the original Aot. The amend-
ment raises no revenue, nor does It have mlalng revenue ror
its purpose; on the oontrary, the lfteot of the amendment la
neoeasnrlly to deoreaae the revenue to be raised under the orl-
gins1 Aot, by establlahlng the exemptions provided In the el-.end-
ment.
Eonorahle George i!.Sheppard, Page 2


             Xe find no oese Ir.point in thlu jurladlotIon;
 however, almoet the ldentloal   situation wes oonsldered In
.tlJc Ptate  of New Jer-ey, In the cam or In Ro Petons Estate
 &yea,    et al va. Bugbee, Zomptroller, 168 At.1.422. From
 this opinion,   at page 424, we cuotet

          Teeponderrt elflo argues tbc:tthe ezecptlnu
     stetuts 1s unoonntltutlonal and thereioxe ln-
     valid, . . . ae hhvlng orl&nnted in the Tenate,
     and therefore being In violetion of Article 4,
     !?eotlon6, paraGra$h 1, of tha %ate Conztltu-
     tion, whioh requires that 'All bills for raising
     revenue shall originate in the f!ouoeof Assembly.
     . . .,
           "As to the seoond of these oontentlons, it
     is cunoeded t!lotthe statute In question orlglnat-
     ed as a Psnato bill. It 13 E au""~ltrll,-a~h~~d-
     ment--to the Transfer lnhcrltance
     1s s ::tatuteror raising revenue. Obvlou~ly, how-
     ever, It Is not in itself s bill ror ralslnE revenue;
     its purpose and erreot la ra.thercorewhat to de-
     oreeee revenue thtn to inorsese It. ipperently in
     Fnglsnd such an rxendment nuat originate in the
     Houre of Corzona, Cuahlng, Law & Pr. of Leg. Assem-
     blles (9th i?d.)p. 890; -tory, Corrst. (5th Ed.)
     vol. 1, p. 643; but no authority has beer.olted
     or found whloh lay& down a slmller rule in this
     country. InCeeC, such of those authorities in
     this country, cited by counsel, as touch upon the
     point.,tend to Indloete a oontrary view. ?ee U.S.
     Y. Yorton, 91 'J.?. 566, at page 568, 569, 23 L. Ed.
     454; The Nsshvllle, 4 Rlss, 188, at page 193, Fed.
     Cas. No. 10,023; U.S. Y: Jnmee, 13 Flatch. 207,
     Fed, Css. No. 15,464; Horthern Counties Inv. Trust
     v. pears, 30 Cr. 388, 41 2. 931, 35 L.R.A.  189, and
     note; %ory, Con:&. (5th Ed.) pp. 642, 643 and note.
     And the presumption Is $n favor of oonetltutlonality.
           *It lo deemed by thls court thot euoh en amend-
     ment does not ooze within the letter or the spirit
     of the conotltutloncl.fnterdlot loncW
          You are theretore advlesd that'in the opinion of
this department "enate Bill 97 15 not Invalid as rlolatlng
Honorable George ti. Zheppati, Page 3
                                                              .


.ArtiolsIII, setson   33 or the Taxes constitution.

                                        Your8 wry     truly